Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* ATMEL CORPORATION (Name of Issuer) COMMON STOCK (Title of Class of Securities) 049513-10-4 (CUSIP Number) January 8, 2008 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [] Rule 13d-1(c) [X] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 049513-10-4 Names of Reporting Persons. George Perlegos Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [] SEC Use Only Citizenship or Place of Organization United States Sole Voting Power Number of Shares Beneficially Shared Voting Power Owned by Each Reporting Person Sole Dispositive Power With Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 4.8% Type of Reporting Person (See Instructions) IN CUSIP No. 049513-10-4 Item 1. (a) Name Of Issuer: Atmel Corporation (b) Address of Issuers Principal Executive Offices: 2325 Orchard Parkway San Jose, California 95136 Item 2. (a) Name of Person Filing: George Perlegos (b) Address of Principal Business Office or, if none, Residence: 45863 Bridgeport Place Fremont, California 94539 (c) Citizenship: United States (d) Title of Class of Securities: Common Stock (e) CUSIP Number: 049513-10-4 Item 3. If this statement is filed pursuant to §§ 240.13d-1(b) OR 240.13d-2(b) or (c), check whether the person filing is a: (a) [] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [] Bank as defined in section 3 (a) (6) of the act (5 U.S.C. 78c). (c) [] Insurance company as defined in section 3(a) (19) of the act (15 U.S.C. 78c). (d) [] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) [] An investment adviser in accordance with § 240.13d-1 (b) (1) (ii); (f) [] An employee benefit plan or endowment fund in accordance with § 240.13d-1(b) (1) (ii) (F); CUSIP No. 049513-10-4 (g) [ ] A parent holding company or control person is accordance with § 240.13d-1(b) (1) (ii) (G); (h) [] A savings associations as defined in Section 3 (b) of the Federal Deposit Insurance act (12 U.S.C. 1813); (i) [] A church plan that is excluded from the definition of an investment company under section 3 (c) (14) of the investment Company act of 1940 (15 U.S.C. 80a-3); (j) [] Group, in accordance with § 240 13d-1 (b) (1) (ii) (J). Item 4. Ownership. (a) Amount Beneficially Owned: 21,746,908. (b) Percent of Class: 4.8%. (c) Number or shares as to which the person has: (i) Sole power to vote or direct the vote: 6,785,025. (ii) Shared power to vote or to direct the vote: 14,961,883. (iii) Sole power to dispose or to direct the disposition of: 6,785,025. (iv) Shared power to dispose or to direct the disposition of: 14,961,883. Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [X]. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. CUSIP No. 049513-10-4 Item 10. Certification. Not applicable. CUSIP No. 049513-10-4 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. January 8, 2008 Date /s/ George Perlegos George Perlegos
